DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 5, 7, 10, 14, 18 and 19; and addition of new claims 21-23 are noted.
Applicant’s reply overcomes the claim objections and rejections under 35 USC 112(b).
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive.
Applicant argues that Genser does not disclose the foam sensors being separate parts that can be mounted on a laboratory device and removed from the device. Applicant contends that by the detection unit being movable, the versatility of the laboratory device is enhanced, e.g. cleaning of the vapor passage and/or evaporation flask may be facilitated without the need to remove the detection unit.
This argument is not found persuasive. Applicant has not established any showing of new or unexpected results. The ability to clean the device would have been obvious to a person of ordinary skill in the art and is insufficient to support a patentable difference between the claimed invention and the cited prior art. The office maintains the position that removablity/movability of the detection unit is prima facie obvious. If it desirable for any reason to obtain access, making a component removable for that purpose would be obvious to a person of ordinary skill in the art. MPEP 2144.04 V C

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-9, 11-15, 17-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Genser (US 7,153,396).
Regarding claims 1 and 8, Genser discloses a rotary evaporator comprising (see Fig. 1):
an evaporation flask 2 (see col. 8, lines 30-33);
a condenser 4 (see col. 11, lines 26-27); and
a vapor passage (21, 25, 27) arranged in a vapor path between the evaporation flask and the condenser (see col. 11, lines 25-27).
The rotary evaporator further comprises a detection unit for foam detection (foam sensors 14, 15), which is provided outside of the vapor passage and/or evaporation flask (see col. 11, lines 39-61, sensors detect a signal, teaching claim 8; col. 12, lines 6-10). The detection unit is provided as a separate part that can be mounted on the device (see Fig. 1; sensor 14 is mounted on the outside of sleeve 21).
Genser does not explicitly disclose that the detection unit can be removed from the device. In this regard, however, the office notes that such a modification to the Genser apparatus would be obvious to a person of ordinary skill in the art. Making the sensor removable is equivalent to making it separable and is considered prima facie obvious, wherein if it is desirable for any reason to obtain access, making a component removable for that purpose would be obvious to a person of ordinary skill in the art. MPEP 2144.04 V C. In this case, allowing access to the sensor would allow for the ability to repair and/or replace the sensor, as needed, to ensure the function of foam detection may be maintained.
For similar reasons as discussed above, the fact that the claimed detection unit is movable is not sufficient by itself to patentably distinguish over the cited prior art absent new or unexpected results. See MPEP 2144.04 V A & C. Adaptation to make the detection unit movable would inherently entail movable to a first position and a second position; wherein one of those positions must be the measuring position in order to function as intended.
Regarding claim 2, the detection unit in Genser is downstream of the joint of the flask (sensor 14) (see Fig. 1).
Regarding claim 4, Genser discloses wherein a geometry of the detection unit is adapted to a geometry of at least a portion of the evaporation flask or the vapor passage (see Fig. 1, the foam sensors are, at least in part, connected to the flask and the vapor passage, thus considered to teach the limitations of claim 4).
Regarding claim 6, Genser discloses wherein the detection unit is mountable on an exterior of the vapor passage by means of a mounting device (see Fig. 1, sensor 14 is mounted on the outside of sleeve 21; a mounting device is therefore inherent).
Regarding claim 7, the limitations regarding movability of the detection unit are addressed in claim 1 and apply equally herein.
Regarding claim 9, Genser discloses the evaporator further comprising means for foam reduction, wherein the means for foam reduction can be operated automatically (see col. 11, lines 43-57).
Regarding claim 11, Genser discloses the evaporator having an evaluation unit for evaluating a signal detected by the detection unit (control and/or regulating mechanism 60) (see col. 11, lines 45-61).
Regarding claim 12, Genser discloses a control unit 60 for the evaporator, wherein the control unit is configured and/or programmed to control a device for foam reduction in response to a signal of the detection unit for foam detection (see col. 11, lines 39-61).
Regarding claim 13, Genser discloses wherein the control unit is configured and/or programmed to control a rotation speed of the evaporation flask (see col. 11, line 62 – col. 12, line 5).
Regarding claims 14 and 19, Genser discloses a laboratory device (rotary evaporator) comprising a container for receiving a substance (flask 2); and a detection unit for detecting foam (sensors 14, 15), wherein the detection unit is arranged outside of the container and/or of another element into which foam generated in the container can penetrate (see Fig. 1; col. 8, lines 30-33; col. 11, lines 25-61). The detection unit is provided as a separate part that can be mounted on the device (see Fig. 1; sensor 14 is mounted on the outside of sleeve 21).
Genser does not explicitly disclose that the detection unit can be removed from the device. In this regard, however, the office notes that such a modification to the Genser apparatus would be obvious to a person of ordinary skill in the art. Making the sensor removable is equivalent to making it separable and is considered prima facie obvious, wherein if it is desirable for any reason to obtain access, making a component removable for that purpose would be obvious to a person of ordinary skill in the art. MPEP 2144.04 V C. In this case, allowing access to the sensor would allow for the ability to repair and/or replace the sensor, as needed, to ensure the function of foam detection may be maintained.
For similar reasons as discussed above, the fact that the claimed detection unit is movable is not sufficient by itself to patentably distinguish over the cited prior art absent new or unexpected results. See MPEP 2144.04 V A & C. Adaptation to make the detection unit movable would inherently entail movable to a first position and a second position; wherein one of those positions must be the measuring position in order to function as intended.
Regarding claim 15, Genser discloses wherein the device is a rotary evaporator (see Abstract). The manner of operating the device, i.e. evaporating under reduced pressure, does not structurally distinguish the claimed device. See MPEP 2114 II. Furthermore, Genser’s device is considered to be capable of operating under reduced pressure (see col. 1, lines 21-25).
Regarding claim 17, the mechanism or movement by which the detection unit is connected (i.e. “pivotably” as claimed) is a matter of design choice and is not considered to patentably distinguish the instant claimed device absent new or unexpected results.
Regarding claims 18, 22 and 23, Genser discloses wherein the sensor is an optical sensor or red-light sensor (see col. 8, lines 2-3).
Regarding claim 20, Genser discloses the evaporator further comprising a device for foam reduction, which device for foam reduction is controllable in response to a signal of the detection unit (see col. 11, lines 39-61).
Claims 1-4, 6-11, 15-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carl et al (US 2016/0136539) in view of Genser.
Regarding claims 1 and 8, Carl discloses a rotary evaporator 11 comprising (see Fig. 1; [0029]-[0031]):
an evaporation flask 15;
a condenser 21; and
a vapor passage (19, 27, 29) arranged in a vapor path between the evaporation flask and the condenser.
The rotary evaporator further comprises a detection unit for foam detection (see [0022], foam sensors, thus teaching claim 8). 
Carl does not explicitly disclose the location of the detection unit, i.e. outside of the vapor passage and/or evaporation flask as claimed.
However, placement of a foam detection unit on the outside of the flask and/or vapor passage of a rotary evaporator is known in the art, as shown in Genser (see Fig. 1, foam detection sensors 14, 15; col. 11, lines 39-61). Given this, it is considered that determining the location on which to place the foam detection unit, including on the outside of the flask and/or vapor passage, as in Genser, is a matter of design choice and amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success. Genser provides evidence that placement of foam sensors in the claimed location is known in the art to be suitable for achieving the objective of foam detection. Therefore, placement thereof would be obvious to a person of ordinary skill in the art.
Genser discloses that the detection unit is provided as a separate part that can be mounted on the device (see Fig. 1; sensor 14 is mounted on the outside of sleeve 21).
Genser does not explicitly disclose that the detection unit can be removed from the device. In this regard, however, the office notes that such a modification to the Genser apparatus would be obvious to a person of ordinary skill in the art. Making the sensor removable is equivalent to making it separable and is considered prima facie obvious, wherein if it is desirable for any reason to obtain access, making a component removable for that purpose would be obvious to a person of ordinary skill in the art. MPEP 2144.04 V C. In this case, allowing access to the sensor would allow for the ability to repair and/or replace the sensor, as needed, to ensure the function of foam detection may be maintained.
For similar reasons as discussed above, the fact that the claimed detection unit is movable is not sufficient by itself to patentably distinguish over the cited prior art absent new or unexpected results. See MPEP 2144.04 V A & C. Adaptation to make the detection unit movable would inherently entail movable to a first position and a second position; wherein one of those positions must be the measuring position in order to function as intended.
Regarding claim 2, the detection unit in Genser is downstream of the joint of the flask (sensor 14) (see Fig. 1).
Regarding claim 3, Carl discloses the vapor passage having a widening portion 27 (see Fig. 1). Placement of the foam detection unit on the widening portion is considered obvious for the same reasons discussed above in claim 1.
Regarding claim 4, Genser discloses wherein a geometry of the detection unit is adapted to a geometry of at least a portion of the evaporation flask or the vapor passage (see Fig. 1, the foam sensors are, at least in part, connected to the flask and the vapor passage, thus considered to teach the limitations of claim 4).
Regarding claim 6, Genser discloses wherein the detection unit is mountable on an exterior of the vapor passage by means of a mounting device (see Fig. 1, sensor 14 is mounted on the outside of sleeve 21; a mounting device is therefore inherent).
Regarding claim 7, the limitations regarding movability of the detection unit are addressed in claim 1 and apply equally herein.
Regarding claim 9, Carl discloses means for foam reduction which can be operated manually and/or automatically (see [0020]; [0022]).
Regarding claims 10 and 21, Carl discloses a gas inlet (see Fig. 1, unlabeled valve on the conduit 19, which is identical to the valve depicted in Applicant’s figures). The manner of operating the device, i.e. supplying gas in a metered way, does not structurally distinguish the claimed apparatus over that disclosed in Carl in view of Genser. Additionally, the intended use of/material acted upon by the claimed apparatus is not considered to provide a structurally distinguishing feature. MPEP 2114 & 2115.
Regarding claim 11, Carl discloses an evaluation unit for evaluating a signal detected by the detection unit (see [0022]).
Regarding claim 15, Carl discloses wherein the device is a rotary evaporator (see Fig. 1; Abstract). The manner of operating the device, i.e. evaporating under reduced pressure, does not structurally distinguish the claimed device. See MPEP 2114 II. Furthermore, Carl’s device is considered to be capable of operating under reduced pressure (see [0001]).
Regarding claim 16, Genser discloses wherein a geometry of the detection unit is adapted to a geometry of at least a portion of the evaporation flask or the vapor passage (see Fig. 1, the foam sensors are, at least in part, connected to the flask and the vapor passage, thus considered to teach the limitations of claim 4).
Regarding claim 17, the mechanism or movement by which the detection unit is connected (i.e. “pivotably” as claimed) is a matter of design choice and is not considered to patentably distinguish the instant claimed device absent new or unexpected results.
Regarding claims 18 and 22, Genser discloses wherein the sensor is an optical sensor or red-light sensor (see col. 8, lines 2-3).

Double Patenting
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,040,294. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to laboratory devices and control units associated therewith comprising substantially similar structural features, including an evaporation flask, a condenser, a vapor passage, and a detection unit for foam detection. The independent claims of ‘294 include additional structural features limiting the detection unit for foam detection as represented in instant dependent claim 5. Regarding the instant claimed features specifying the detection unit being provided as a separate part that can be mounted on the device and removed from the device, such features are considered to be inherent in the bifurcate shape limitations of ‘294. Furthermore, the office notes that dependent claims7 and 8 of ‘294 necessarily require removability of the detection unit from the device. Accordingly, such feature(s) recited in the instant independent claims are not considered to patentably distinguish over ‘294.

Allowable Subject Matter
Claim 5 is considered to contain allowable subject matter but is currently in dependent form and is also subject to a double patenting rejection as outlined above.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter encompassed by claim 5 was indicated as allowable in parent application 16/626,822 (now US 11,040,294). In the aforementioned application, Applicant submitted persuasive arguments regarding the significance of the shape of the detection unit (bifurcate). The bifurcate shape, which at least partially encloses the vapor passage and/or evaporation flask, allows for improved and/or more reliable and/or more accurate detection of foam. Given that the prior art does not disclose or suggest the claimed device configuration, in particular including a foam detection unit having a bifurcate shape and at least partially enclosing the vapor passage and/or evaporation flask and Applicant has established this feature as significant, the subject matter of claim 5 is considered to distinguish over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee Robinson/Primary Examiner, Art Unit 1772